Citation Nr: 1431367	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-29 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this issue for further evidentiary development in December 2008, September 2009, January 2012, October 2012, and September 2013.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during active service and his claimed in-service stressors are not related to the fear of hostile military or terrorist activity.

2.  Credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD has not been demonstrated.

3.  The Veteran's depressive disorder did not manifest during active service or for many years thereafter; and there is otherwise no competent and probative evidence of a nexus between this disability and active service.



CONCLUSION OF LAW

A psychiatric disorder, to include depressive disorder and PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran asserts that he witnessed two stressful events involving the deaths of fellow servicemen while he was stationed in Heidelberg, Germany and that he currently suffers from PTSD as a result.  For the reasons explained below, the Board finds that service connection is not warranted for a psychiatric disorder, to include depressive disorder and PTSD.

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements were met in this case by a June 2007 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to initial adjudication of the claim in October 2007.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, the Veteran's Report of Separation from the Armed Forces of the United States (DD 214) and his March 1955 separation examination were obtained.  The National Personnel Records Center (NPRC) indicated, however, that his service treatment records and military personnel records were "fire-related" (i.e., destroyed or damaged by a fire at that facility in 1973).  See July 2007 Personnel Information Exchange System (PIES) response.

Where service treatment records are missing, VA also has a duty to search alternate sources of records.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  In August 2007, the AOJ notified the Veteran that his records had been destroyed in the 1973 fire and requested that he complete and return NA Form 13055 (Request for Information Needed to Reconstruct Medical Data).  The AOJ also requested that he submit any copies of military medical records in his possession and notified of other documents that could be substituted for service medical records.  The Veteran returned a blank NA Form 13055.  In September 2007, the AOJ again notified him that attempts to obtain his service treatment records were unsuccessful and requested that he submit any copies within 10 days or any substitute documents.  He responded that he did not have any other documents in his possession.  See October 2007 Statement in Support of Claim.  In September 2007, the AOJ issued a Formal Finding that the Veteran's service medical records were unavailable.  The Board finds that VA has made reasonable efforts to obtain the Veteran's service treatment records, military personnel file, and reconstruct the data; however, these records are unavailable and further attempts to obtain them or reconstruct the data would be futile.  The Veteran does not claim that he was treated for a psychiatric disorder during service; therefore, the absence of his service treatment records is not prejudicial to his claim.

Regarding the Veteran's PTSD claim, several attempts were made to verify his claimed in-service stressors; however, these efforts were unsuccessful.  The claim was remanded by the Board on multiple occasions to ensure that all reasonable efforts were made to verify his stressors and memoranda dated in October 2007, April 2009, August 2010, August 2012, August 2013, and April 2014 outline these efforts.  In sum, the National Archives and Records Administration (NARA) was unable to locate unit records for the 112th Infantry Regiment or their higher headquarters during the relevant time period and the available historical information did not document the reported stressors.  The JSRRC searched the morning reports and indicated that these records only contained status remarks on personnel assigned to the unit and did not contain information about the unit activities and history or any information regarding the reported stressors.  The Board finds that all reasonable efforts were made to verify the Veteran's claimed in-service stressors, that VA has fulfilled its duty to assist him in these efforts, and that the AOJ has substantially complied with the Board's prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

The AOJ also obtained all identified and available post-service VA and non-VA treatment records.  The Veteran submitted a private psychological evaluation from Dr. W.J. and VA treatment records were obtained from the Tampa and Orlando VA Medical Centers (VAMCs).  The Veteran reported that he has not had any outpatient or inpatient mental health treatment.  See September 2011 VA examination report.

The Veteran was scheduled for a VA examination in conjunction with his claimed psychiatric disorder in September 2011.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate evaluation, reported relevant findings, and provided a medical opinion with rationale.  As such, the Board finds that the VA examination, along with the other evidence of record, is adequate to make a determination on the claim herein decided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Establishing entitlement to service connection for PTSD requires:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

III.  Analysis

As noted above, the Veteran asserts that he witnessed two stressful events involving the deaths of fellow servicemen while he was stationed in Heidelberg, Germany and that he currently suffers from PTSD as a result.  First, he relates that he was crawling under barbed wire during an obstacle course exercise in September 1953, when three or four men in front of him were killed by accidental live machine gun fire.  The Veteran indicated that the soldiers killed were from Company C or D.  The Veteran's Department of Defense Form 214 (DD Form 214) indicates that his most significant assignment was to Company B, 112th Infantry Regiment.  Next, he states that during combat maneuver exercises in November 1953, he was walking behind a tank which skidded into a ditch, hit a tree, and killed a soldier.  

The Veteran's March 1955 separation examination report reflects that his psychiatric evaluation was normal.  

An April 2007 private psychological evaluation report by Dr. W.J. reflects that the Veteran and his son were interviewed for approximately 120 minutes.  It was noted that his son's description of his symptoms presentation was remarkable for greater intensity than that provided by the Veteran.  The Veteran reported witnessing the above-described military stressors.  He also described a history of intrusive thoughts, nightmares, avoidance, social isolation, sleep disturbance, hypervigilance, and exaggerated startle response.  At times, the Veteran appeared confused during the assessment and his concentration appeared impaired.  His mood was reported as "pretty good."  The diagnoses were PTSD and depressive disorder.  The psychologist opined that the PTSD was service-connected, but that the origin of his depressive symptomology was uncertain due to his inability to recall the approximate period of onset.  

The report of a September 2011 VA examination reflects that the Veteran denied having any psychiatric symptoms and said that any difficulties he may have had in the past had long since resolved.  He reported the above-described stressors; however, it was noted that his response to these stressors did not involve intense fear, helplessness or horror.  The examiner concluded that the stressors did not meet the criteria for a diagnosis of PTSD.  It was also noted that the events were not persistently re-experienced by the Veteran, that he did not exhibit avoidance of stimuli associated with the trauma or numbing of general responsiveness, and that he did not have persistent symptoms of increased arousal.  The examiner concluded that the Veteran did not meet the full criteria for PTSD and did not meet the criteria for a diagnosis of any other psychiatric disorder.  

VA outpatient treatment records reflect that depression and PTSD screens were negative in January 2003, January 2005, February 2007, and October 2009.  

Regarding the first element of service connection - a current disability - the Board notes that there the evidence is somewhat mixed.  A private psychologist diagnosed the Veteran with PTSD and a depressive disorder in April 2007 - a few months prior to him filing a claim for service connection.  At the time of the September 2011 VA examination, however, the Veteran denied having any psychiatric symptoms and indicated that his problems had resolved.  The Board finds both evaluations competent and probative and that there a possibility that the Veteran's symptoms resolved during the pendency of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the current disability requirement has been met if a disability existed at the time of filing a claim but resolved prior to the Board's adjudication of the claim).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current disability requirement has been met.

Regarding the second element of service connection for PTSD - credible supporting evidence that the claimed in-service stressor actually occurred - the Board notes that verification of the Veteran's reported stressors is required in this case.  The Veteran was not diagnosed with PTSD during service and his stressors are not related to combat or the fear of hostile military or terrorist activity (see 38 C.F.R. § 3.304(f)(1)-(3); therefore, lay testimony alone is insufficient to establish the occurrence of the stressors.  See, e.g., Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  As outlined above, the AOJ made several attempts to verify the Veteran's claimed stressors, but the JSRRC and NARA were unable find any information regarding the reported events.  Absent credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD, the Board must deny the claim for service connection.

Regarding the diagnosis of depressive disorder, the Board notes that credible supporting evidence that an in-service stressor occurred is not required.  In this instance, however, the Veteran's depressive disorder was not incurred coincident with service and there is otherwise no evidence of a causal relationship with service.  The Veteran was diagnosed with depressive disorder in April 2007 - approximately 52 years after separation from active service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board emphasizes that this is not a case solely involving the absence of contemporaneous medical evidence, but normal clinical findings at separation followed by a time gap of many years.  Furthermore, the April 2007 psychologist who diagnosed the Veteran with depressive disorder opined that the origin was uncertain.

The Board has also carefully considered the Veteran's lay statements attributing his current psychiatric symptoms to service.  The Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find the Veteran competent to provide a psychiatric diagnosis or relate his symptoms to service that occurred many years ago.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue that go beyond a simple and immediately observable cause-and-effect relationship.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD, is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


